       Exhibit 1
Declaration of Denise Alexander
                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO


Civil Action No. 21-cv-01148-PAB
WU ZILONG,
        Petitioner,
v.
JOHN FABBRICATORE, Field Office Director, U.S. Immigration & Customs
Enforcement,
TAE JOHNSON, Acting Director for U.S. Immigration & Customs Enforcement,
ALEJANDRO MAYORKAS, Secretary of the Department of Homeland Security,
MERRICK B. GARLAND, United States Attorney General, and
JOHNNY CHOATE, Warden of the Aurora Contract Detention Facility,

        Respondents.


                      DECLARATION OF DENISE ALEXANDER


        I, Denise Alexander, pursuant to 28 U.S.C. § 1746, and based on my personal

knowledge and information made known to me from official records reasonably relied

upon by me in the course of my employment, hereby declare as follows relating to the

above-captioned matter:

     1. I am employed as a Deportation Officer for the United States Department of

Homeland Security (“Department”), Immigration and Customs Enforcement (“ICE”),

Enforcement and Removal Operations Denver Field Office (“Denver ERO”). My duty

station is at the ICE contract detention facility in Aurora, Colorado (“GEO CDF”). I am

the Deportation Officer assigned to the case of Zilong Wu, AXXXXXXXX.

     2. I have reviewed the case of Mr. Wu (the “Petitioner”), who is in ICE custody

detained at the GEO CDF in Aurora, Colorado.


                                          1
   3. The Petitioner is a native and citizen of the People’s Republic of China. On

September 17, 2015, he was admitted to the United States as a nonimmigrant with

authorization to remain in the United States for a temporary period of up to six months. He

remained in the United States beyond the authorized period.

   4. On December 14, 2018, the Petitioner was convicted in the State of California of

one count of Battery on Spouse pursuant to section 243(e)(1) of the Penal Code. He was

sentenced to 30 days in jail followed by 36 months of probation. However, the Petitioner

did not successfully complete probation, which the court terminated upon his subsequent

conviction in 2020.

   5. On February 6, 2020, the Petitioner was convicted in the Superior Court of

California, in and for the County of Los Angeles, of one count of Child Abuse Under

Circumstances Likely to Cause Great Bodily Injury or Death in violation of section 273a(a)

of the Penal Code. He was sentenced to two years in prison plus one year under a sentence

enhancement provision. The court also issued a protection order in favor of the Petitioner’s

wife and protected child.

   6. On August 20, 2020, the Petitioner was released from the custody of the California

Department of Corrections and Rehabilitation at which time ICE officers arrested and

detained him. ICE determined that, pursuant to 8 USC § 1226(c)(1)(B), the Petitioner’s

criminal conviction rendered him subject to mandatory detention pending the outcome of

immigration proceedings. He was then transferred to the GEO CDF.

   7. On that same date, the Department issued a Notice to Appear (“NTA”) against the

Petitioner based on his conviction in 2020 as well as his unlawful immigration status.

Specifically, the Petitioner was charged with removal pursuant to:                 8 USC



                                             2
§1227(a)(2)(A)(i) as an alien who has been convicted of a crime involving moral turpitude

committed within five years after admission; 8 USC §1227(a)(2)(E)(i) as an alien who, at

any time after admission, has been convicted of a crime of domestic violence, a crime of

stalking, or a crime of child abuse, child neglect, or child abandonment; and 8 USC

§1227(a)(1)(B) as an alien who, after admission as a nonimmigrant, remained in the United

States for a time longer than permitted.

    8. On August 24, 2020, the Department filed the NTA with the U.S Department of

Justice, Executive Office of Immigration Review, in Aurora, Colorado.

    9. On September 3, 2020, the Petitioner was scheduled to appear before the

Immigration Judge (“IJ”) for his initial appearance and bond hearing. The IJ rescheduled

the hearing as the Petitioner was subject to quarantine and did not appear in court.

    10. On September 17, 2020, the Petitioner was scheduled to appear before the IJ, but

was still subject to quarantine and did not appear in court.

    11. On September 21, 2020, the Petitioner appeared pro se before the IJ for a master

calendar hearing. The Petitioner admitted the allegations and conceded the removal

charges in the NTA. The IJ sustained the removal charges and determined that the

respondent was not eligible for any form of relief from removal. The Petitioner requested

removal and the IJ ordered him removed to China. The Petitioner waived appeal of the

IJ’s decision and withdrew his motion for bond redetermination. 1




1
  On September 28, 2020, upon the Department’s motion, the IJ issued an amended written
removal order clarifying the outcome of the proceedings to conform with the prior oral
decision ordering the Petitioner removed to China.
                                              3
      12. ICE determined that the Petitioner has a valid unexpired passport issued in his name

by the People’s Republic of China. 2 The passport is in the custody of ICE ERO at the GEO

CDF. Plaintiff does not require additional travel documents beyond this valid, unexpired

passport.

      13. The Department has attempted to execute the Petitioner’s removal from the United

States. However, due to the global Covid-19 pandemic and the attendant travel restrictions

in countries worldwide, the Department has not yet been able to effectuate the Petitioner’s

removal.

      14. Specifically, the Department attempted to schedule the Petitioner’s removal on/in:

         i.   October 2020: The Petitioner was scheduled to depart Denver to San Francisco
              then on to Peking on November 9, 2020. However, the airline 3 changed the
              itinerary to December 1, 2020.

        ii.   November 13, 2020: The airline cancelled the upcoming itinerary and advised
              that daily departures to Peking would start on January 5, 2021.

       iii.   January 7, 2021: The airline cancelled flights to Peking and advised that flights
              would be available starting on March 4, 2021.

       iv.    February 26, 2021: The airline cancelled the Petitioner’s March 11, 2021
              itinerary and advised that flights would be available starting on April 1, 2021.

        v.    March 8, 2021: The airline advised that direct flights from San Francisco to
              Peking were no longer available for the month of April.

       vi.    April 19, 2021: The airline advised that flights from San Francisco to Peking
              are not available for the month of June.

      vii.    May 25, 2021: The airline advised that the first available date for travel is now
              scheduled in August 2021.




2
    The Petitioner’s passport will expire on May 5, 2025.
3
    In each instance, the airline referred to is United Airlines.
                                                 4
    15. On December 9, 2020, ICE conducted a Post Order Custody Review (POCR) of

the Petitioner’s case pursuant to 8 C.F.R. § 241.4, determined there is a significant

likelihood of removal in the reasonably foreseeable future, and continued to detain the

Petitioner.

    16. On March 25, 2021, ICE conducted a POCR of the Petitioner’s case pursuant to 8

C.F.R. § 241.4. ICE determined that there is a significant likelihood of removal in the

reasonably foreseeable future; determined that all the criteria for release had not been

satisfied pursuant to 8 C.F.R. § 241.4(e); and, again, continued to detain the Petitioner.

    17. On April 26, 2021, the Petitioner filed his petition for writ of habeas corpus before

the U.S. District Court for the District of Colorado.

    18. Since the beginning of the global pandemic, and as noted above, flights from the

United States to China have been extremely limited, and there are currently no U.S. carriers

flying into China from the United States. However, the Department anticipates that this

circumstance will soon change, due to the expanded availability of Covid-19 vaccines and

the resulting opening up of borders around the world, including in China.

    19. Specific to this case, earlier this month, the Travel Coordinator at the GEO CDF

received notice that China will begin accepting weekly flights from San Francisco to

Shanghai that can be used for removals beginning on August 15, 2021. 4

    20. The Department has submitted a request to remove the Petitioner on a flight

departing on August 16, 2021, which will arrive in Shanghai, China on Tuesday, August

17, 2021. The request is currently pending at the Department’s Enforcement and



4
 I have also personally researched flights from the United States to China, and note that,
while there are no U.S. carriers currently scheduling direct flights to China in June or
July of 2021, multiple carriers are scheduling regular flights to China beginning in
August of 2021.
                                              5
Removal Operations Headquarters, and I anticipate that it will be approved early

next week. This is because, in part, ICE has determined that the Petitioner is a priority for

removal because he is a public safety concern, and intends to remove him as soon as

possible.   As soon as the itinerary is approved, a ticket and itinerary in Applicant’s

name will be issued.

   21. Once the itinerary is issued, there is only one additional requirement that must be

met: the Petitioner must receive a negative Covid-19 test within 48 hours of his flight. ICE

already has arrangements in place for the Petitioner to receive this test within the

designated time period.

   22. Accordingly, due to these recent developments, including the expansion of vaccine

availability worldwide, the opening of weekly flights to Shanghai beginning on August 15,

2021, the Department’s request to remove the Petitioner on a designated flight scheduled

to depart on August 16, 2021, and ICE’s continued view that the Petitioner presents a safety

risk to the public, and is thus a priority for removal, there is a significant likelihood that

the Petitioner will be removed in the reasonably foreseeable future.


Executed this 11th day of June 2021.



                                       _______________
                                       Deportation Officer
                                       U.S. Immigration and Customs Enforcement




                                              6
